          Case 1:19-cv-04977-ALC Document 79 Filed 07/23/20 Page 1 of 1




                            KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.             2020 Pennsylvania Ave. N.W., #800               Tel: 310-595-0800
                                    Washington, DC, 20006                       Fax: 202-379-9289


July 23, 2020

VIA CM/ECF and Email

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York NY 10007

Re:    Consent Motion to Reschedule Telephonic Status Conference in Moore, et al v. Cohen,
       et al., 1:19-cv-4977

Dear Judge Carter,

        On behalf of Plaintiffs Roy Moore and Kayla Moore (“Plaintiffs”), we respectfully request
that the telephonic status conference currently set for July 24, 2020 at 2:30 p.m. be rescheduled to
the following week. The reason for this request is that the undersigned counsel is part of a wedding
ceremony that is taking place at the same time and date.

        Counsel for Defendants have consented to Plaintiffs’ motion and have indicated that they
are available on Monday July 26 at any time, Tuesday July 27 before 2:00 p.m. and on Friday July
31 at any time. Plaintiffs are also available at those times. Plaintiffs wish to thanks the Court for
its courtesy and consideration.

                                                      Respectfully Submitted,

                                                      /s/ Larry Klayman________
                                                      Klayman Law Group P.A.
                                                      2020 Pennsylvania Ave NW #800
                                                      Washington, DC, 20006
                                                      leklayman@gmail.com
                                                      561-558-5336


                                                      Attorney for Plaintiffs

Cc:    Defendant’s counsel (via CM/ECF and email)
